Henry Epstein, J.
Motion to punish defendant for contempt denied. Plaintiff, petitioner herein, has flagrantly violated both the letter and spirit of the order of this court of June 2, 1958 by exposing the infant Heidi to exploitation for publicity purposes. On Saturday, June 7, 1958, plaintiff, after consulting with her counsel, took the child to Westchester County in a car supplied by a photographer from the World Telegram, who also drove the car. Plaintiff had herself and Heidi photographed at 1060 Park Avenue before leaving for Playland and also at said amusement center in Westchester County. On the witness stand plaintiff says she was told by her husband and by the nurse attending the child that she could not leave the apartment. In her affidavit, of June 18, 1958 she avers that she was advised by her husband that she could take the child, to the ‘ ‘ park or a movie ’ ’. Her conduct on the witness stand during this hearing evidenced a high degree of histrionics with little regard for truth. When the child’s visiting period was over, plaintiff had a Bolls Boyce car and chauffeur drive the child and her nurse back to New York City, the bill being submitted to Dr. Kesseler. This character of action must come to an end and this infant must be protected from plaintiff’s repetition of the incidents of June 7.
The order to be entered hereon should also provide for an amendment of the order of June 2, 1958, (1) restraining plaintiff, as a condition of visitation rights, from exposing Heidi to newspaper photographic and press exploitation on such visits; (2) the expenses of entertainment and transportation, if indulged by plaintiff shall include the nurse and be borne by *731plaintiff; and (3) the child shall not be taken outside the city limits of New York City on such days of visitation without the written consent of Dr. Kesseler. Violation of these conditions will necessarily result in further restricting visitation rights of plaintiff. This court is also of the view that counsel for plaintiff has not conducted himself with proper regard to the standards of his profession and in the event of future action of the nature herein revealed, the court will entertain a motion to punish him for contempt.